FILED
                           NOT FOR PUBLICATION                                 JUN 16 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PAULA RAMSUM, an unmarried person,               No. 13-35371

              Plaintiff - Appellant,             D.C. No. 2:12-cv-01152-RSM

  v.
                                                 MEMORANDUM*
WALTER FRENZEL; JANE DOE
FRENZEL; JPMORGAN CHASE BANK,
NA, successor to Washington Mutual
Bank,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                        Argued and Submitted June 1, 2015
                               Seattle, Washington

Before: O’SCANNLAIN, TASHIMA, and McKEOWN, Circuit Judges.

       Paula Ramsum appeals the district court decision dismissing her action for

judicial foreclosure against property in Whatcom County, Washington, that was

formerly owned by her ex-husband.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        We review de novo dismissals under Fed. R. Civ. P. 12(b)(6). Wilson v.

Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012). In light of the

Washington statutes at issue in this case, we affirm. See Wash. Rev. Code

§§ 4.64.030, 65.04.045, 65.04.047, 26.18.020, 26.18.055, 26.21.480, 26.21.490.

Because Ramsum did not identify or describe her ex-husband’s former property in

the documents she filed with the Whatcom County Auditor’s Office, she did not

substantially comply with the requirements for recording liens against real

property. See Kim v. Lee, 9 P.3d 245, 249 (Wash. App. Ct. 2000), rev’d on other

grounds, 31 P.3d 665 (Wash. 2001) (en banc) (“Washington courts have long

upheld actions taken in substantial compliance with statutory requirements, albeit

with procedural imperfections. Substantial compliance requires ‘actual compliance

in respect to the substance essential to every reasonable objective of [the] statute.’”

(quoting City of Seattle v. Pub. Emp’t Relations Comm’n, 809 P.2d 1377, 1380

(Wash. 1991) (en banc))).

      The district court also did not abuse its discretion when it denied Ramsum’s

motion to vacate under Fed. R. Civ. P. 60(b). Maraziti v. Thorpe, 52 F.3d 252, 253

(9th Cir. 1995) (“This Court reviews a denial of a Rule 60(b) motion for relief

from judgment under an abuse of discretion standard.”). Ramsum could have

made the legal argument set forth in her motion to vacate in response to JP Morgan


                                           2
Chase’s Rule 12(b)(6) motion to dismiss. See Allmerica Fin. Life Ins. & Annuity

Co. v. Llewellyn, 139 F.3d 664, 666 (9th Cir. 1997) (holding that “[n]either

ignorance nor carelessness on the part of the litigant or his attorney provide

grounds for relief under Rule 60(b)(1).” (internal citation omitted)). Regardless,

the statute Ramsum relied on in her Rule 60(b) motion—Wash. Rev. Code

§ 65.04.047—does not alter the outcome.

      AFFIRMED.




                                          3